                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 HAROLD BRUCE SHEEHAN, II,

                        Plaintiff,

                        v.                                 CAUSE NO.: 1:14-CV-324-TLS

 NOBLE COUNTY SHERIFF’S
 DEPARTMENT, et al.,

                        Defendants.


                                      OPINION AND ORDER

       This matter is before the Court on the Defendants’, Tyler Barrientes, Brandon Chordus,

Erick Kiern, Chris Moriarity, Ryan Morrison, Elizabeth Roehm, and Richard Williams, Motion

in Limine [ECF No. 162], and the Plaintiff’s, Harold Bruce Sheehan, II, Motion in Limine [ECF

No. 165].


                                       LEGAL STANDARD

       Federal Rule of Evidence 104 mandates that the Court decide any preliminary question

regarding the admissibility of evidence. Motions in limine to exclude evidence prior to trial are

subject to a rigorous standard of review by the trial court. Courts may bar evidence in limine

“only when evidence is clearly inadmissible on all potential grounds.” Dartey v. Ford Motor Co.,

104 F. Supp.2d 1017, 1020 (N.D. Ind. 2000) (quoting Hawthorne Partners v. AT&T Techs., 831

F. Supp. 1398, 1400 (N.D. Ill. 1993)). If evidence does not meet this standard, “evidentiary

rulings should be deferred until trial so that questions of foundation, relevancy, and potential

prejudice may be resolved in proper context.” Id. (quoting Hawthorne, 831 F. Supp. at 1400).

Often, the “better practice is to deal with questions of admissibility of evidence as they arise,

                                                  1
presenting the issues in a specific context, rather than excluding broad categories of evidence

prior to trial.” United States v. Phillips, No. 1:12-CR-872, 2014 U.S. Dist. LEXIS 79916, at *5-6

(N.D. Ill. June 12, 2014) (internal citation and quotation marks omitted).

       In this Order, the Court does not make a final determination as to the admissibility of any

evidence. The Court reserves the right to change these rulings during the trial should the Court

find that the evidence or arguments at trial justify such change.


                                            ANALYSIS

   A. Defendants’ Motion in Limine

   1. Defendants’ Motion in Limine paragraph 1:

       The Defendants request that the Plaintiff should be prohibited from making any “Golden

       Rule” appeal to the jury, that is, a request that the jurors put themselves in the Plaintiff’s

       shoes and ask themselves what they would have done in a certain situation.

       GRANTED. (No objection).

   2. Defendants’ Motion in Limine paragraph 2:

       The Plaintiff and the Defendants’ lay witnesses should be barred from making any

       references to any statements by physicians regarding medical diagnosis or medical

       causation;

       GRANTED. (No objection).

   3. Defendants’ Motion in Limine paragraph 3:

       The Plaintiff should be barred from referencing the Defendants’ Motion in Limine or any

       other ruling;

       GRANTED. (No objection).

   4. Defendants’ Motion in Limine paragraph 4:

                                                  2
   The Plaintiff should be barred from arguing or introducing any evidence regarding

   settlement discussions;

   GRANTED. (No objection).

5. Defendants’ Motion in Limine paragraph 5:

   The Plaintiff should be barred from referencing insurance;

   GRANTED. (No objection).

6. Defendants’ Motion in Limine paragraph 6:

   The Plaintiff should be barred from introducing evidence or making argument regarding

   alleged litigation-induced stress or distress;

   GRANTED. (No objection).

7. Defendants’ Motion in Limine paragraph 7:

   The Plaintiff should be barred from mentioning, introducing evidence, or making

   argument regarding prior claims that the Court has removed at summary judgment;

   GRANTED. (No objection).

8. Defendants’ Motion in Limine paragraph 8:

   The Plaintiff should be barred from asserting, introducing evidence, or making argument

   regarding new claims;

   GRANTED. (No objection).

9. Defendants’ Motion in Limine paragraph 9:

   The Plaintiff should be barred from asserting, introducing evidence, or making argument

   regarding Reports of Conduct for Defendants from other incidents.

   GRANTED but subject to evidence and issues presented by Plaintiff Sheehan at trial.

   (No objection).

                                              3
B. Plaintiff’s Motion in Limine

1. Plaintiff’s Motion in Limine 1

   Defendants’ counsel or witnesses should be barred from making any mention regarding

   any of the Plaintiff’s prior arrests or convictions.

   GRANTED. (No objection).

2. Plaintiff’s Motion in Limine 2

   Defendants’ counsel or witnesses should be barred from making any mention regarding

   the Plaintiff’s Blood Alcohol Test (BAC) taken the day of his arrest at the jail.

   DENIED. (No objection). The Plaintiff argues that “machine BAC test results are

   hearsay with no actual physical record of the certainty of who took the test or the actual

   result.” (Pl.’s Mot. in Limine at ¶ 2(b).) The Plaintiff argues that the “taking of or the

   results of the BAC” is prohibited under Federal Rule of Evidence 403 and would be

   “highly inflammatory and prejudicial.” (Id. at 3.)

   Federal Rule of Evidence 403 states that the “court may exclude relevant evidence if its

   probative value is substantially outweighed by a danger of one or more of the following:

   unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

   needlessly presenting cumulative evidence.” The Plaintiff’s BAC is relevant to

   discussions of his interactions with the Defendants and the case at hand. The Plaintiff

   himself acknowledges the probative value of his BAC and discusses his BAC level at

   length in his Complaint. (Pl.’s Compl. at 13, ECF No. 4.)


3. Plaintiff’s Motion in Limine 3




                                              4
      Defendants’ counsel or witness should be barred from any mention regarding the

      Plaintiff’s arrests or convictions after October 16, 2013.

      GRANTED, but subject to evidence and issues presented by the parties at trial. The

      Plaintiff’s arrest and conviction stemming from the October 15, 2013 incident are

      relevant to both parties’ arguments.



                                        CONCLUSION

      For the reasons stated above, the Defendants' Motion in Limine [ECF No. 162] is

GRANTED, and the Plaintiff's Motion in Limine [ECF No. 165] is GRANTED IN PART AND

DENIED IN PART.


      SO ORDERED on January 28, 2019.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                5
